Pee Cukiam.
The right to costs in a law action depends upon statute. 15 Corp. Jur. 21; New Jersey Digest, tit. “Costs,” § 2.
Pamp'h. L. 1921, ch. Ill, p. 204, provides that the prevailing party “in any action * * * in the Supreme Court' * * * shall be entitled to costs, except where otherwise provided by law * *
Section 242 of chapter 241 of the laws of 1903, page 599, provides: “In actions brought by the state * * * the state * * * shall recover costs as any other plaintiff; but if * * * the judgment shall pass against the plaintiff, the defendant shall not recover any costs against such plaintiff.” This provision of law was not repealed by chapter 231 of the laws of 1912, and seems‘to be controlling. However, unless the legislature provided by express enactment that costs should run against the state in criminal eases we know of no way by which costs could be taxed. Therefore, the legislative prohibition seems unnecessary but confirmatory of our judgment that no costs in this matter can be allowed.